Citation Nr: 0721137	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  07-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to December 13, 2001, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1943 to March 
1943.  He died in July 1944 at age 25.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 24, 2002, RO decision, which 
granted the appellant's claim of service connection for the 
cause of the veteran's death, as of December 13, 2001, and 
granted basic eligibility for Dependents' Educational 
Assistance (DEA).

Although there is some question as to whether the appellant 
timely filed an appeal, the Board must point out that the 
appellant might have been misled as to what her obligations 
were following her receipt of the Statement of the Case 
(SOC), which not only described the basis for the assigned 
effective date for the award of DIC benefits but also noted 
she was no longer entitled to DIC benefits.  More recently, 
it has been determined that the severance of DIC benefits was 
in error.  Given this confusion, the Board finds that the 
appellant did indeed timely appeal the matter of an earlier 
effective date. 

The appellant has repeatedly argued that there has been a 
lack of compliance with respect to the Board's June 2005 
directive that she be issued a SOC with regard to the matter 
of severance of DEA benefits.  This is true; however, the 
need for the RO to issue a SOC with regard to severance of 
DEA was rendered moot when the RO established eligibility for 
such benefits in a June 2005 RO decision. 

The appellant submitted a request to advance her claim on the 
docket in May 2007, which was granted by the Board in June 
2007.  See 38 U.S.C.A. § 7107 (West 2002 & West Supp. 2006) 
and 38 C.F.R. § 20.900 (c) (2006).




FINDINGS OF FACT

1.  The claims folder was rebuilt.

2.  On April 30, 2001, the RO received the appellant's 
application to reopen her claim for widows' benefits; 
following a query from the RO, the appellant again indicated 
that she was seeking DIC benefits.

3.  On December 13, 2001, the RO received the appellant's 
formal application for DIC benefits.

4.  On April 24, 2002, the appellant was informed that she 
was granted service connection for the cause of the veteran's 
death, effective December 13, 2001.

5.  In May 2002, the RO received the appellant's timely 
notice of disagreement with the effective date assigned for 
DIC benefits. 

6.  On November 20, 2003, the appellant was furnished a 
Statement of the Case.

7.  On January 20, 2004, the RO received a statement from the 
appellant which refers to effective date matters, and which 
the Board will construe as a timely substantive appeal. 


CONCLUSION OF LAW

The criteria for an effective date of April 30, 2001, for the 
grant of DIC benefits have been met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002 & West Supp. 2006); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
requires VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also obligates VA with respect to its statutory duty 
to assist claimants in the development of their claims. 

In this case, no VCAA notice is necessary because the outcome 
of this earlier effective date claim depends exclusively on 
documents that are already contained in the claims folder.  
No additional development could alter the evidentiary posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  See also Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004). 

Pertinent Law and Regulations

With DIC benefit claims, such as this one, the effective date 
of the award will be (1) the first day of the month in which 
the veteran's death occurred if the claim is received within 
one year after the date of death; or (2) otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A § 5110(d)(1) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.400(c)(2) (2006).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2006).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155 
(2006).

Discussion

The appellant seeks an effective date earlier than the 
currently assigned December 13, 2001, for DIC benefits.

The Board acknowledges that the facts of this case are 
extremely confusing.  In the interests of clarity, a brief 
background will be provided.  On April 30, 2001, the RO 
received a statement from the appellant indicating she wished 
to "reopen" her claim for widow's benefits.  Thereafter, 
the RO sent her a letter requesting that she clarify her 
intentions.  In a September 2001 statement, she again 
indicated that she was requesting DIC benefits.  On December 
13, 2001, the RO received the appellant's formal application 
for DIC. 

A rating decision dated in April 2002 granted the appellant's 
claim for service connection for the cause of the veteran's 
death as of December 13, 2001, and for DEA.  In May 2002, the 
appellant submitted a notice of disagreement with the 
effective date established for the commencement of DIC 
benefits, alleging that she should receive retroactive 
benefits back to the date of the veteran's death, July 31, 
1944.

In April 2003, the RO issued the appellant a rating decision 
that proposed to sever service connection for the cause of 
the veteran's death due to clear and unmistakable error 
(CUE).  In October 2003, the appellant disagreed with this 
proposed reduction and in November 2003, the RO severed 
service connection for the cause of the veteran's death and 
eligibility for DEA effective December 1, 2003.  

In November 2003, the RO issued the appellant a SOC 
pertaining to the effective date of her assignment of DIC 
benefits.  The RO indicated --

The statement received [] in April 2001 might be 
considered an informal claim under 38 CFR 3.155.  
However, it has subsequently been determined by 
rating decision that the grant of service 
connection for cause of death was clear and 
unmistakable error.  To grant additional benefits 
based upon an erroneous decision would only 
compound that error. 

In other words, the RO fully acknowledged the existence of a 
properly filed claim prior to the formal application received 
on December 13, 2001, i.e., the April 2001 statement from the 
appellant's power of attorney but found such irrelevant given 
the 2003 RO determination that the grant of DIC benefits was 
in error. 

However, the fact that the Board thereafter in its June 2005 
decision found that the RO had improperly found CUE in its 
November 2003 determination served to nullify this decision.  
See 38 C.F.R. § 3.105(a) (where CUE is found, "the prior 
decision will be reversed or amended.") 

The pertinent question in this case, therefore, is whether 
there was a formal or informal claim made prior to December 
13, 2001, such that would warrant assigning an earlier 
effective date.  See Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992) [VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits]. 

In general, VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  With that in mind, the Board has 
carefully reviewed the appellant's correspondence to VA 
regarding her initial claim of entitlement to DIC benefits.  
The Board notes in passing, that the veteran's claims folder 
was rebuilt.  Although there was some indication that the 
appellant had previously been denied DIC benefits, there is 
no evidence to establish when such a decision was issued and 
to establish whether the appellant was afforded proper notice 
of the outcome.  Given this, the Board construes the 
appellant's appeal as involving an original claim.

The Board finds that correspondence received from the 
appellant in April 2001 constitutes an informal claim for DIC 
benefits.  The appellant stated that she wished to reopen her 
claim for "widow's benefits," i.e., DIC benefits.  See 
Special Power of Attorney statement, received April 30, 2001.  
As noted above, the effective date of the award will be (1) 
the first day of the month in which the veteran's death 
occurred if the claim is received within one year after the 
date of death; or (2) otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A § 5110(d)(1) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.400(c)(2) (2006).  Since the veteran 
died in July 1944 and the claim for benefits was not received 
until April 2001, the date of receipt of the appellant's 
claim is for application.  Id.  In addition, it is noted that 
the appellant returned a formal application for DIC benefits 
within 1 year of her informal claim.  38 C.F.R. § 3.155.

Accordingly, the effective date for entitlement to DIC 
benefits under 38 C.F.R. § 3.400(c)(2), will be April 30, 
2001.


ORDER

An effective date of April 30, 2001, for the award of DIC 
benefits is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


